DET i

ACCORD DE RE

ENTRE

La République Démocratique du Congo, re
Ministre de l'Économie, Finances el Budget,
Naüonale, le Ministre de la Justice et ar]

k

Hydrocarbures, ci-après dénommée "l'Etat"

SHÉMENT AMIABLYE “ ]

brédentée par le Ministre à la Présidence. lé

sg

Î
x
E Ministre du Plan et de la Reconsiruction

e| des Sceaux et le Ministre des Mines et

D'une part,

ET nl

son siège social au }, First Canadian Place,
LES, représentée par M. Amold T. KONS
«BANWRO » i

PREAN

CONSIDERANT QUE :

5 le 29 jufilet 1998, le Président de La Rép

Décrets n° 101 et 102 portant abrogatiork

1997 qui crée la société SAKIMA SARE et du Décret 0021

approuve la Convention minière signée |

+“ Ces deux Décrets ont eu pour effets la dé
de tous les biens de la filiale congolaise
Maniema SARL (ci-après dénommée « $

* BANRO ct sa filiale à part entière, Banr
motion pour un jugement par défaut co.
devant la Cour Fédérale du District de}

dommages et Intérêts ;

* Afin de faciliter le règlement final d

réhabilitation de SARIMA SARL dans

prêtes à céder à l'État certaines Concessio
* SAKIMA/BANRO conserve 12 conce:
Kamitupa,
congolaises, conformèment à Îa législa
financement pour l'exécution des pro

Lugushwa ei Namoya et À

iowrhi

ing Street West, Toronto, Car ac Mb
dent. ci-après dénommée

SL É
jure ü a signé Îes
BÉRE n°? 0035 du O4 mei
du Ï7 mars 1997 qui

Îlqu

ct vernent

els évrier 1997:

rh

iégncc des droits miniers et la
NRO, la société Aurifère du Kovu et r ü
KTMA SARL ») ;

American Resources ne. ont déposé une
la République Démocratique du Congo
olumbia aux Etats-Unis pour obtenir des

de opposant l'Etat à BANRO
faits, BANRO ot BARIMA SARL sont
autres DIERs :

Et ia

inières Et

ons, ayant trail aux projets Tiwangiza.
gngage à les transférer à ses  fiiaics
Mn minière et facilitera l'oblention d'un ;
mmes respectifs de prospection et de
nière ;

DECE QUI PRÉCEDE, LES PARTIES ONT CONVENU

TICLE 1%: La déchéance de SAXIMA SARL de ses droits
de ses biens résullant de la signature des Déer:
abrogatior respertivement du D n° C025 €:
société SAKTMA SARL et de 21 dul
la Convention rninière signée le 13 Février 19)
manière à rendre de nouveau
SAKIMA SARL comme &
ainsi que l'application de Ia C
et approuvée le 17 mars 1997.

ë par Action:
onvention minière

En conséquence, l'Etat s'engage à remettre sn
du 06 mai 1997 et 0021 du 17 rnars 1997 cïiés À

L'Etat, BANRO et SAKIMA &
135 février (587 FBI
apportées par voie d'avenant notamment :

BANRO formera quatre (4) filiales. Celles

TER

a

ave

ectifs l'existente

ARL exéeuleronf le
à

ou vs

CE QUI SUTT +

miniers et la dépossessior
dt n° 101 et 102 portant

06 mai 1997 Qui crée la
pas 1997 q :
sont à réconsidérer de
et le fonctionnement de
| Resnonsabilfté Limitée
dignée le 13 février 1997

Al

lgueur les déercis 1% 905$
alinéa précédent

Convention miniëre du
ste qui ATOS EE

-ci seront approuvées par

Décrets présidentiels qui porteront autorisation de fondation dans un

de le date à
s'agit de

délai raisonnasle à compter
Accord de Règlement Armiable.
Trangiza Mining SARL;
Karnituga Mining SARL :
Lugushwa Mining SARL ;
Namoya Mining SARL.

Rwu—

Après créztion de ces Sociétés, l'Etat
législation minière, es mesures nécessairl
lefansfen des Concessions minières, y co!
« Mmmobiliers de même que les
électrique associées à
après :

1. Twangiza Mining SARL
Concessiens n°: |
mr éédite « LUBIMBE-NDOLERE» ;

88 dite « LUNTUKULLU - SASA T5
89 dite e KADUBU -MUFWA. LUS
90 dite « T'WANGIZA-LUHIMBOR
91 dite « MUDUBWE -TJEMBE»
97 dite u SASA-COMBC r

2. Kamiluga Mining SAR.
Consassions % :

92 dite « KILOBCZE

95 dite uZALVA-MUKL

2e 97 dite « LUBIALA »

SAME 10%

A ilimentation en 6pu HI
FA :

ts

bla signature du présent

ra, conformément à k
es pphir renouveler et autoriser

pris les biens mobiliers et

IVE-LUCHEKEn

ox GRO,

\
EN
VFh [ pi 7

Ch Z.

À.

94 dite

ct

« LUGUSHE

ARTICLE 5:

L'Etat prend
à SARIMA &;

| SOMINKT en licuidation et ce,
|
|

tous

ni de tirnbres

ARTICLE 4: Dans les négociations en vue de H
la seuvagarac des intérèis du Gral

ARTICLE S:BANRO s'engige, en tant qu'
fiquidation, à obtenir la clôture
réserve de recouvrement par SOÏ
l'Etat, dont le montant sera délertig]

ies précisentifl
5 de la SON
iquidation.

| Par ailleurs, les !
| celles iles trava
| je produit de cette

ARTICLE & I
précmpüon sur les cinq Zones €:
Province du Mord-Kivu, lesquell
S en jui 1997 par SHERIDAN :

7 En vue de réaffirmer la coopérati
BANRO s'associeront dans ui
collaboration serent définies dans

fi
ARTICLE 7 : Les Pariies s'accordent aux ler:
i conserve 35 Cancessions mini
| immobiliers, y compris les ini
électrique associées à chacune &

Concessions n°:

48 dite « LUBONGO

ï
H

LA

gg

202 dite « KABEREKER. |

à CONGO Mining SARL nirelu

enariat
dchord particulier.

taurabion de la paix. FEtat veillera à
ASEG Corporation

jajre majoritaire de SOMINKE en

liquidation, de ectle socifié sous

Len liquidation de ses créances sur

ar une commission ad hoc.

cs différentes créances, y compris
Her. s i

en a î

GO Mining SARL, le droit de
ves de Recherches situées dans Ta

jà fait l'objet d'une demande
ERVE INC. filiale de BANRO

$ et ce, conformément à la !

ure dans le secteur minier, l'Etat et
dont les modalités de

Les présentes que, SAKRIMA SA

ceompagnées des Liens mobiliers et
ctures d'almentation en courant
telles qu'énuméréss ci-dessous :

Î .

»

ULNDIs: ÿ

Z% 53 dite «MIJKUBILI-ITITI »
.t'e S4dite « ONA-AKA 5:
Ts S5dite « KALOLENGE-KVASSA

57 dite « LUBISHI-NGUNGU-OS SI

pe S8dite « SIRUWE :

60 dite « BINAKWA » :
r+ 62 dite « BUSANCGI x:

. + 64 dite « Extensions ANGISI SUD
65 dite « UTU-NKUBA » ;
sv. 67 dite « UKAST'»:

. 69 dite & MOGA-ULINDI » :

h , * 75 dite « LOKOLIA » ;
. 16 dite « KAMABUSA-TUTWE D]
.+  71dite « IDAMBO »:
79 dite «SWIZA-LOKALIA n:
.e 81 dite «NKUMUA » ;
8 édite «BILU-KAMABEA 9:
+ 0 die x KALIMAÏ »:
19a dite ù KALIMA TT n5
- + 103 dite a PUNIA s!

+ 104 dite « SUKUMAKANGA;

Te 158 dite « KAMPENE »;
168 dite « SAULIA »3
+. 200 dite « IDIBA »:
+. 20] dite « MIGAMBA » ;
re 215 dite « MÉAKUNDU » et

+. 216 die « ULU ».

BANRO s'engage à instruire sa rk

partenaires, de transférer à l'Etat ou à dd

toutes les parts qu'ils détiennent. dans
l'Etat immédiatement actionnaire à 100

RTICLE 8 : À la signature du présent Accord de Rë
engagent à tenir uns conférence de pl
Démocratique du Congo qu'au Canad
règlement du différend qui a existé e:
presse sera largement diffusée.

RTICLE 9 :À la signature du présent Accord Ki

informera le Juge de la Cour Fédéra
réglement dù litige est en cours et}
pendante devant ladite Cour sous n° |

Î | [en sera de même pour tout autre liti
Li }

REV. TEL

<= ne

GE

fe. 59 dite « KUERE-KABENGEL WA

73 dite « NORD- 5 UGUL U I MEG
re. dite « NORD LUGULU I WA

AKIMA SARL, afin de rendre
SAKIMA SARL.

nt Amiable. l'Etat et BANRO
e engine. tant en République
‘pour informer l'opinion: sur le
les parties. Cette conférence de

Régiement Armiable, BANRO
ü District de Columbia que le
sera Île retrait de soh actit
VO5CCS (RCL).

Qui existerait entre les parfies.

on. 5
?

'

7,
di

ji

Î £ .
[ ue s a
! 7 Êr
, e
TU»
AVE »
FSHA »:
n:
ERV - WA BIRE »
| Es
sERTIÉIEE CONF ON
LE &_ tot lies
IVISIONNAIRE

al _. KALAL/

Fe
af

DISPOSTFIONS

ARTICLE 10

société

fiscal de à
EN FOI DE QUOI ke;

droits n

ce

exemplaires Grigiraux à Kinsnasa 1e

POUR LA RÉPUBLIQUE DÉMO CH

Le Ministre à je Frésidere

ré

M: Rés Kaupbaiive anki.

Le Ministre de l'Éconornie, Finances

= MMalunglu Mbyÿamt Plankir

<

: pes h .
TR Dénis Kalume Num

Me Ngeie Masud\

Le Ministre des Mines et Hydrocarbu

POUR LA SO

AT

jet de la Rdfons: ruiction]

+.
me

ÊTÉ BANRO CORPORATIA

M AmoET KONOR RAT
Vice-Président

|

bai

et}

\

#

Lo

D] CONG ne) Mini ng SARL $ Î

NSITOIRES ET FINALES

